United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41121
                         Summary Calendar



JOHNNY MARQUEZ DE LA PLATA, II,

                                    Plaintiff-Appellant,

versus

TIMOTHY J. REVELL, Physician; M. AMIR, Physician;
DANIEL GIDEON, Physician; MICHAEL KELLY, MD,
Director of Preventive Medicine; JEAN LOUIS, Doctor;
CLARENCE MOSELY, Senior Warden; FRANKIE RESCANO,
Assistant Warden; ROCHELLE MCKINNEY, RN/Medical
Assistant; UNIDENTIFIED PARTY, Stiles Unit Dietician;
LYNN ALLEN, Grievance Supervisor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:01-CV-538-HC-WCR
                       --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Johnny Marquez De La Plata, II, appeals the summary judgment

in favor of the defendants in his 42 U.S.C. § 1983 complaint.          In

his complaint, De La Plata alleged that he received delayed or

inadequate treatment for his hepatitis C.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41121
                                 -2-

     De La Plata has failed to show a genuine issue for trial

with regard to his claim that the defendants were deliberately

indifferent to his serious medical needs.    See Farmer v. Brennan,

511 U.S. 825, 847 (1994).   The summary-judgment evidence showed

that De La Plata received medical care for his hepatitis C and

any delay in being tested for hepatitis C and/or receiving

treatment for his condition could be no more than negligence,

which would not rise to the level of a constitutional violation.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   His

disagreement with his medical treatment also does not establish a

constitutional violation.   Id.   The judgment of the district

court is affirmed.

     AFFIRMED.